DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the hot rolled steel sheet comprises first ferrite with an average orientation difference in the same grain of 0.5˚ or more and 5.0˚ or less in 30 vol% or more and 70 vol% or less” and also “at least one type of structures among bainite and second ferrite with an average orientation difference in the same grain of 0˚ or more and less than 0.5˚ and the first ferrite in a total of 95% or more”.  The claim is indefinite as the first phrase indicates a 30-70 vol% for the first ferrite and the second phrase is unclear as to whether the at least 95% is the first ferrite or the first ferrite and the at least one type of structures.  Claims 2-4 are included in this rejection as they depend upon a rejected claim.
Based on Paragraph 36 of the originally filed specification it is suggested that applicant amend the claim to recite “at least one type of structures among bainite and 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/648,976 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a hot rolled steel sheet comprising by mass% C: 0.01-0.20%, Si: 1.0% or less, Mn: 3.0% or less, P: 0.040% or less, S: 0.004% or less, Al: 0.10% or less, N: 0.004% or less, and balance Fe and impurities, wherein the hot rolled steel sheet comprises first ferrite with an average orientation difference in the same grain of 0.5˚ or more and 5.0˚ or less in 30 vol% or more and 70 vol% or less, at least one type of structures among bainite and second ferrite with an average orientation difference in the same grain of 0˚ or more and less than 0.5˚ and the first ferrite in a total of 95% or more, and a balance microstructure of 5 
This is patentably indistinct of claim 1 of the ‘976 application which recites a hot rolled steel sheet comprising by mass% C: 0.01-0.20%, Si: 1.0% or less, Mn: 3.0% or less, P: 0.040% or less, S: 0.004% or less, Al: 0.10% or less, N: 0.004% or less, and balance Fe and impurities, wherein the hot rolled steel sheet comprises ferrite with an average orientation difference in the same grain of 0.5˚ or more and 5.0˚ or less in 30 vol% or more and 70 vol% or less, the ferrite and martensite in a total of 90 vol% or more, and a balance microstructure of 10 vol% or less, and the hot rolled steel sheet has an average grain size of the first ferrite of 0.5 µm or more and 5.0 µm or less, has an average grain size of the martensite of 1.0 µm or more and 10 µm or less, and when there is the balance microstructure, has an average grain size of the balance microstructure of 1.0 µm or more and 10 µm or less.
The instant claims and those of the ‘976 application differ in the recited at least one type of structures among bainite and second ferrite and are considered overlapping as the instant claims due to the open language of “at least one” and “balance microstructure” and as instant claims 3-4 and copending claims 3-4 of the ‘976 application recite substantially overlapping processes by which the hot rolled steel sheet is produced such that one would expect them to possess substantially identical properties.  See MPEP 2112.01 and 2112.02.
Instant claim 2 recites Nb, Ti, Mo, Cu, and/or Ni contents overlapping claim 2 of the ‘976 application.  See MPEP 2144.05.  Instant claims 3-4 and claims 3-4 of the copending application recite substantially overlapping process steps and parameters.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (US 2016/0017465 – cited by applicant) in view of Furukimi et al. (JP2000-290750 – machine translation).
Considering claim 1
In a related field of endeavor, Furukimi teaches hot rolled steel sheet with excellent workability (Paragraph 1).  The steel comprises by weight C: 0.02-0.2%, Si: 2.0% or less, Mn: 3.0% or less, P: 0.5% or less, Al: 0.10% or less, N: 0.02% or less, balance Fe and impurities (Paragraphs 16-17).  The steel is taught to have a microstructure of ferrite as a main phase and second phase particles (Paragraph 15) where the ferrite grains have an average grain size of less than 4 microns (Paragraph 25) and the second phase grains have an average grain size of less than 8 microns (Paragraph 26) and may be bainite, etc. (Paragraph 28).  The hot rolled sheets with the disclosed grain size result in good mechanical properties and excellent workability (Paragraph 60).
As both Toda and Furukimi teach hot rolled steel sheets they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Toda with the grain sizes of ferrite and bainite as taught by Furukimi as this is known to result in good mechanical properties and excellent workability and one would have had a reasonable expectation of success.  Further, the content of ferrite and bainite, the misorientation thereof, and the grain sizes thereof taught by modified Toda overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 2, Toda teaches where the steel comprises Nb: 0.01-0.02%, Ti: 0.01-0.2%, Mo: 0.001-0.2%, Cu: 0.02-1.2%, and/or Ni: 0.01-0.6% (Paragraphs 48-56).  See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Azuma et al. (US 8,460,481) teaches a steel sheet with oriented ferrite and bainite.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784